DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4-5, 7 and 9 are amended. Claims 2 and 3 are cancelled. Claims 11-13 are newly added. Claims 1 and 4-13 are presently amended.

Applicant’s arguments regarding the objection to the specification have been fully considered and are persuasive. The objection of 8/26/2020 is withdrawn.

Applicant’s arguments regarding the objections to the claims have been fully considered and are persuasive. The objections of 8/26/2020 are withdrawn.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "213" and "2121" have both been used to designate second main body [0052]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 12, applicant’s specification discloses that a single conductor is separately disposed on inner walls of both sides of an atomization base aerosol passage [0051]. A second conductor is accommodated in the atomization base [0051], however, applicant’s specification does not set forth the specific relationship between the second conductor and the inner walls of the atomization base aerosol passage. The claim therefore does not comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear whether the limitation “an atomization core” (line 8) refers to the replaceable atomization core of line 1 or to a new atomization core, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the atomization core of line 1. Claims 4-13 are indefinite by dependence.

Regarding claim 5, it is unclear whether the limitation “two ends of the heating filament” (lines 3-4) refer to the two ends of claim 1 or to two new ends, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the two ends of claim 1. Claims 6-8 are indefinite by dependence.

Regarding claim 12, there is insufficient antecedent basis for the limitation “the atomization base aerosol passage” (lines 2-3) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to an atomization base aerosol passage.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 8-10 and 12-13 are rejected under 35 U.S.C. 103 as being obvious over Li (US 10,070,668) in view of Liu (US 2014/0216450, hereafter referred to as Liu ‘450) and Huang (US 2015/0351454).

Regarding claim 1, Li discloses an electronic cigarette having a replacable atomizing unit (abstract) having an e cigarette housing (figure 8, reference numeral 301), which is considered to meet the claim limitation of an e cigarette main body, with a mouthpiece (column 4, lines 66-67, column 5, lines 1-11, figure 8, reference numeral 303) connected to an air pipe (figure 9, reference numeral 309), which is considered to meet the claim limitation of a main aerosol passage, and a liquid chamber that is 
The cigarette contains an atomizing unit located at the bottom of the housing (column 4, lines 66-67, figure 8, reference numeral 200) and is provided with lower screw threads to connect to a power supply (column 5, lines 1-11). The atomizing unit has a holder (figure 5, reference numeral 201) and an open end (figure 5, reference numerals 2011), which are considered to meet the claim limitation of an atomization base, that has a groove for accommodating a porous ceramic rod (figure 5, reference numeral 204), which is considered to meet the claim limitation of an atomization core, around which a heating element is coiled (column 4, lines 35-54, figure 6, reference numeral 207), which is considered to meet the claim limitation of a heating component. The atomizing unit has a press fit element that communicates the atomizing unit with the air tube (column 4, lines 35-54, figure 9, reference numeral 202). The atomizing holder contains an electrode sleeve (column 5, lines 27-46, figure 9, reference numeral 3022) with screw threads that connect with a power supply part (column 5, lines 1-11). The porous ceramic rod has a hollow center (figure 9), which is considered to meet the claim limitation of a mini-hole. The cigarette has a bottom cover that forms a seal (column 5, lines 11-26, figure 9, reference numeral 3013), which is considered to meet the claim limitation of a holding base. The holder has an open area for liquid flow through which the heating element wires pass (figure 6), which is considered to meet the claim limitation of a liquid guiding groove. The heating elements are located in a cavity in the center of the holder (figure 6), which is considered to meet the claim limitation of a first accommodating cavity. Li does not explicitly disclose (a) the electrode connecting positive and negative poles of the power supply to the two ends of the heating filament and (b) a first sealing part.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the heating element of Li with the positive and negative ends of Liu ‘450. One would have been motivated to do so since Liu ‘450 teaches forming a circuit using positive and negative electrodes.
Regarding (b), Huang teaches an atomizer for an electronic cigarette having an atomizing cup connecting base that is interested with an external tube wall with a an embedded atomizing cup sealing circle at the connection site ([0028], figure 5, reference numeral 7).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sealing bottom cover of Li with the embedded sealing circle of Huang. One would have been motivated to do so since Li teaches a bottom cover that forms a seal of an electronic cigarette and Huang teaches an electronic cigarette having a junction between two components that are sealed using an embedded sealing circle. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Regarding claim 4, modified Li teaches all the claim limitations as set forth above. Li additionally discloses that a silicone ring is located above the heating element to prevent liquid leakage (column 3, lines 46-67, figure 4, reference numeral 108). Modified Li does not explicitly teach the sealing ring located inside the tube.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an additional sealing ring within the tube. One would have been  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 5, modified Li teaches all the claim limitations as set forth above. Li additionally discloses that the ends of the heating element are connected to wires that lead to an electrode sleeve (column 5, lines 47-53, figure 10, reference numeral 3022), which is considered to meet the claim limitation of a first conductor connected to the holding base. A contact electrode is located in the center of the device (column 5, lines 47-53, figure 10, reference numeral 320), which is considered to meet the claim limitation of an inner electrode connected to a second conductor. It is evident that the electrode is connected to a conductor located in the center of the device or it would not be an electrode, and that the two conductors have different shapes. The conductors must be electrically connected to the heating element since the power supply is electrically connected to the heater (column 6, lines 9-17). Modified Li does not explicitly teach the different electrodes connected to the different poles.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the electrodes to the respective battery poles. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 6, modified Li teaches all the claim limitations as set forth above. Li additionally discloses that the outer holder is made from a metallic material and an inner tube is made from metal. The tubes are separated by an insulating ring to insulate the holder (column 4, lines 5-11). Modified Li does not explicitly teach the insulating ring between the inner tube electrode and the holding base.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the insulating of Li with the inner tube electrode and holder of Li. One would have been motivated to do so since Li teaches an insulating ring that insulates two parts from each other.

Regarding claim 8, Li discloses that the wire travels between the sides of the holding base (figure 9), which is considered to meet the claim limitation of a wire storage groove.

Regarding claim 9, Li discloses that the device has an assembling holder which is detachably engaged to the main body (column 5, lines 27-46, figure 9, reference numeral 302), which is considered to meet the claim limitation of a connecting base.

Regarding claim 10, Li discloses that the atomizing unit is located in a cavity of the electronic cigarette (figure 9).

Regarding claim 12, modified Li teaches all the claim limitations as set forth above. Li additionally discloses that a central passage is located in the lower portion of the cigarette (figure 9), 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extending the conductive wire of the heating element through the central passage to connect with the electrodes. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 13, Li discloses that the holder has a widened portion in its middle (figure 5) and a silicone sleeve narrower than the widest portion (figure 5, reference numeral 203), which is considered to meet the claim limitation of a first main body, with a narrow portion within it having gaps for receiving liquid conducting bodies (column 4, lines 35-54, figure 5, reference numeral 2012), which is considered to meet the claim limitation of a third main body having gap. The holder has a narrow lower metallic tube (column 4, lines 35-54, figure 6, reference numeral 208), which is considered to meet the claim limitation of a second main body

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Li (US 10,070,668) in view of Liu (US 2014/0216450, hereafter referred to as Liu ‘450) and Huang (US 2015/0351454) as applied to claim 6 above, and further in view of Liu (US 9,254,007, hereafter referred to as Liu ‘007).

Regarding claim 7, modified Li teaches all the claim limitations as set forth above. Modified Li does not explicitly teach a structure holding the heating wire.
Liu ‘007 teaches a heating wire for an electronic cigarette that is clamped on both ends (column 3, lines 31-43) to fix it in position (column 6, lines 1-22), which is considered to meet the claim limitation of a mounting component.


Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Li (US 10,070,668) in view of Liu (US 2014/0216450, hereafter referred to as Liu ‘450) and Huang (US 2015/0351454) as applied to claim 9 above, and further in view of Chen (US 9,943,109).

Regarding claim 11, modified Li teaches all the claim limitations as set forth above. Modified Li does not explicitly teach an elastic ring between the connecting base and the holding base.
Chen teaches an electronic cigarette having a first elastic sealing ring that prevents e liquid from leaking through a gap in the body and prevents a cartridge from coming out of a fixing element during use through its elastic force (column 9, lines 53-60).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the connecting and holding bases of modified Li with the elastic sealing ring of Chen. One would have been motivated to do so since Li discloses that the 

Response to Arguments
Regarding claim 1, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the prior Office action did not address the limitation of a first sealing part disposed at the bottom of the atomization base. However, applicant’s arguments do not address the rejection relying on Huang as set forth in the instant Office action.

Regarding claims 4 and 6-10, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the claims are allowable due to dependence on an allowable claim. However, all claims are rejected as set forth above.

Regarding claim 5, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that the claim is allowable due to dependence on an allowable claim and (b) that the cited references do not disclose a first conductor and a second conductor having different shapes.
Regarding (a), all claims are rejected as set forth above.
Regarding (b), Li discloses that there are two electrodes, an electrode sleeve and a contact electrode, each having different shapes and located in different positions (figure 9). The wiring connecting to the electrodes must therefore be unique as well.

Regarding claim 11, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that the claim is allowable due to dependence on an allowable claim and (b) that the cited references do not teach an elastic ring.
Regarding (a), all claims are rejected as set forth above.
Regarding (b), applicant’s arguments do not address the rejection relying on Chen as set forth above.

Regarding claim 12, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that the claim is allowable due to dependence on an allowable claim and (b) that the cited references do not teach conductors disposed on inner walls of both sides of an atomization base aerosol passage.
Regarding (a), all claims are rejected as set forth above.
Regarding (b), while the cited references may not teach the conductor configuration exactly as claimed, these changes would have been an obvious rearrangement of the existing electrodes and wiring of Li.

Regarding claim 13, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that the claim is allowable due to dependence on an allowable claim and (b) that the cited references do not teach the claimed main bodies.
Regarding (a), all claims are rejected as set forth above.
Regarding (b), the components of Li are considered to teach the claimed elements as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUSSELL E SPARKS/Examiner, Art Unit 1747